Citation Nr: 1342729	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 2004 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss but assigned a noncompensable evaluation, effective April 24, 2009-the date on which he filed his claim to reopen service connection.  The Veteran has timely appealed the assigned evaluation.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2011; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in December 2011, when it was remanded for further development.  That development having been completed, the case has been returned for further appellate review at this time.


FINDINGS OF FACT

1.  Prior February 2, 2012, bilateral hearing loss hearing acuity levels were no more than Level II in the right ear and Level IV in the right ear under Table VII.

2.  From February 2, 2012, bilateral hearing loss hearing acuity levels were no more than Level IV in each ear under Table VII.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation prior to February 2, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a 10 percent evaluation, but no more, from February 2, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's bilateral hearing loss claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an April 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

This claim was the subject of a December 2011 remand, which instructed that VA treatment records be obtained and a VA audiological examination be provided to the Veteran.  The Veteran underwent a VA audiological examination in February 2012, and VA treatment records through December 2011 have been associated with the Virtual VA efolder.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).  The evaluation of hearing impairment applies a rather structured formula that is a mechanical application of the rating schedule to numeric designations after audiology evaluations are obtained.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b) (2013).

On appeal, the Veteran has averred that he should be awarded a compensable evaluation for his bilateral hearing loss.  He has also stated that he believes he should be assigned a higher evaluation for his bilateral hearing loss because he wears hearing aids.  Particularly, in his April 2011 hearing, the Veteran indicated that he was having trouble hearing people, even when they were directly in front of him and even while wearing his hearing aids; he indicated that his hearing loss was worse than what he was being evaluated as.

The Board has reviewed the clinical evidence in the claims file, including that associated with the Virtual VA efolder, through March 2013.  Generally, those treatment records relevant to the Veteran's hearing loss are for issuance and maintenance of his hearing aids.  The Veteran's verbalized complaints regarding his bilateral hearing loss symptomatology and functional loss are similar in those records to those described in the VA audiological examinations discussed below.  None of those treatment records since April 2009 contain any audiometric testing data on which the Board could evaluate the Veteran's hearing loss under the Rating Schedule criteria.  

The Veteran underwent a VA examination of his hearing loss in June 2009.  The Veteran reported having difficulty hearing all the time and that he had to look at people's faces to catch what they are saying.  The examiner noted that there were no significant effects on his occupation.  The Veteran underwent audiometric testing which revealed the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
25
35
65
65
60
56.25
84%
LEFT
25
25
60
60
65
52.5
80%

The above results are not productive of a pattern of exceptional hearing loss for either of the Veteran's ears during this examination, and thus, the Board will not use Table VIa in evaluating hearing loss.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level II hearing acuity for the right ear and Level IV hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate with a noncompensable evaluation.  Table VII.

The Veteran additionally submitted a May 2010 private audiological evaluation.  No complaints with regards to symptomatology were noted at that time.  The Board found in its December 2011 remand, that the audiometric results demonstrated in that private evaluation were as follows:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
-
80
85
-
95

56%
LEFT
-
85
95
-
105

52%

This examination is inadequate for rating purposes.  It is missing the 3000 Hz puretone threshold, which is necessary to obtain a Puretone Threshold Average.  It is not clear that speech discrimination scores were based on the Maryland CNC test, as required by VA regulations.  In its Remand, the Board requested any additional clinical evidence be submitted and none was forthcoming.  

This case was remanded to obtain another VA examination; such was performed on February 2, 2012.  At that time, the Veteran reported having difficulty hearing and understanding speech in all situations and relied on hearing aid use.  He also reported that his hearing trouble affects his communication with his coworkers.  The Veteran underwent audiometric testing which revealed the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
30
35
70
70
70
61
80%
LEFT
40
40
65
70
70
61
80%

The above results are not productive of a pattern of exceptional hearing loss for either of the Veteran's ears during this examination, and thus, the Board will not use Table VIa in evaluating hearing loss.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level IV hearing acuity for the right ear and Level IV hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate with a 10 percent evaluation, but not higher.  Table VII.  

Accordingly, the Board finds that a 10 percent evaluation for bilateral hearing loss is warranted beginning February 2, 2012-the date on which the most recent VA examination was performed.  The Board notes that it has picked that date to award the increase in evaluation as such date is the first date in the record on which it is factually ascertainable that the Veteran's bilateral hearing loss was compensable and that an increase in severity had occurred.  See 38 C.F.R. §§ 3.400(o), 4.7, 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIa, and VII.

In the Veteran's numerous statements on examination and of record, as well as in his April 2011 testimony, he reported being unable to hear in all situations, including having difficulty hearing and understanding people, particularly his coworkers, and having to look at their faces and use hearing aids to be able to hear and understand.  The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing, and he described the functional impact of his hearing loss in his statements in support of his claim, his testimony at the April 2011 hearing, as well as during his VA examinations, as noted above.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  That mechanical application yields a compensable evaluation for the Veteran's level of hearing loss beginning February 2, 2012.  Although he feels he should be compensated for his hearing loss prior to that date, the evidence in this case indicates that the Veteran's actual loss of hearing acuity is noncompensable under the relevant rating criteria; subsequently, the Board additionally notes that, as of February 2, 2012, the Veteran's level of hearing loss is adequately and appropriately assessed as 10 percent disabling after that date, as based on the mechanical application of the Rating Schedule criteria.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for greater loss of hearing acuity.  Additionally, the diagnostic criteria specifically address losses of acuity.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased compensable evaluation for bilateral hearing loss, prior to February 2, 2012, is denied.

A 10 percent evaluation for bilateral hearing loss, effective February 2, 2012, is allowed, subject to the regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


